Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Derek Lavender on 2/9/22.
The claims have been amended as follows: 
Replace claim 1 by: 
A firefighting device, comprising:
	a monitor assembly having an outlet configured to selectively distribute a fluid there from, the outlet being pivotal about a first axis and a second axis;
	a cover removably coupled to the monitor assembly and defining an opening; and
	a light assembly physically coupled to the cover;
	wherein, the light assembly shows customizable indicia;
	wherein, the outlet is positioned through the opening and movable within the opening in a range defined by the monitor assembly without substantially contacting the cover”.

 	Replace claim 14 by:
A cover for a monitor of a firefighting device, comprising:

	a light assembly coupled to the cover assembly, the light assembly having a housing, a light source, a lens with indicia, and a bezel;
	wherein the bezel and lens are removable from the housing while the housing remains coupled to the cover assembly”.

 	Replace claim 19 by:

 	A method for displaying indicia on a cover of a monitor assembly for a firefighting device that directs discharge of a fluid, comprising:
	positioning an outlet of the monitor assembly through an opening of the cover, wherein the outlet is pivotable in the first and second axis, wherein the cover is removably coupled to the monitor;
	coupling a housing of a light assembly to the cover, the housing containing a light array;
	etching indicia into a coating from a lens to allow light produced by the light array to display the indicia;
	aligning the lens with the housing; and
	coupling a bezel to the cover to position the lens at least partially between the bezel and the housing
	wherein, the outlet is movable within the opening in a range defined by the monitor assembly without substantially contacting the cover.
 
 			Examiner’s reasons for allowance
Claims 1-20 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 


Regarding claim 14, the prior art of record neither shows nor suggests a firefighting device comprising all the limitations set forth in claim 14, particularly comprising the limitations of “the cover assembly defining an opening; wherein an outlet of the monitor is within the opening without substantially contacting the cover assembly; wherein the outlet is pivotable about a first and second axis and a light assembly coupled to the cover assembly”.  
 
Regarding claim 19, the prior art of record neither shows nor suggests a firefighting device comprising all the limitations set forth in claim 19, particularly comprising the limitations of “positioning an outlet of the monitor assembly through an opening of the cover, wherein the outlet is pivotable in the first and second axis, wherein the cover is removably coupled to the monitor; coupling a housing of a light assembly to the cover,  wherein, the outlet is movable within the opening in a range defined by the monitor assembly without substantially contacting the cover ”.
   	Claims 2-13, 15-18 and 20 are allowable because of their dependency status from claims 1, 14 and 19. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875